Title: To James Madison from James H. Blake, 6 January 1810 (Abstract)
From: Blake, James H.
To: Madison, James


6 January 1810, Washington. Believes his character has been “much traduced and vilely slandered” to JM and therefore begs him to refer to his testimonials on file in the Department of State. Denies he is a “violent Man,” though he admits he had the “misfortune” to be involved in a controversy at Richmond with “one of Jno. Randolphs party.” Refers to the sacrifices he has made to support “the cause of Republicanism” and seeks an appointment, since his profession does not enable him to provide for “the pressing demands of a large family.”
